 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        Case No.: ~:~~ ~,
11                                                                     ~~.~    ~~ ~ -~~
                            Plaintiff,                 ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                    (FED. R. CRIM. P. 32.1(a)(6); 18
14
         ~          ~C r ~ C~a                         U.S.C. § 3143(a)(1))
                       Defendant.
15
16           The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the        C~,n,'(~'o~, ~   District of
18   ~~~~~~.'~or alleged violations) of the terms and conditions of probation
19 or supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~        The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25             (~        information in the Pretrial Services Report and Recommendation
26            (~         information in the violation petition and reports)
27             () the defendant's nonobjection to detention at this time
28             O         other:


                                                  1
 1            and/ or
 2 B. ()()    The defendant has not met his/her burden of establishing by clear and
      ('
 3            convincing evidence that he/she is not likely to pose a danger to the
 4            safety of any other person or the community if released under 18 U.S.C.
 5            § 3142(b) or (c). This finding is based on the following:
 6                   information in the Pretrial Services Report and Recommendation
 7           (~      information in the violation petition and reports)
 8            O      the defendant's nonobjection to detention at this time
 9           ()      other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 i~' revocation proceedings.
13
14 II Dated: ~✓n~ ZD~ ~—~ ~ °l
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
